Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 3-11 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to an evaluation, noise removal apparatus, method and non-transitory computer readable medium for mapping an evaluation result onto a three-dimensional space, and outputting the mapped evaluation result to a display device.  
 	The closest prior art, Yamamoto (US 2013/0124439) does not teach:
“a memory including computer program code,
wherein the memory and the computer program code are configured to, with the processor, cause the evaluation apparatus at least to:
acquire provision information which is associated with a target object and provided by an owner of the target object via a medium;
acquire post information posted by a poster via the medium;
compare the provision information and the post information at a word level by decomposing text included in the provision information and the post information, and
calculating a degree of matching between the provision information and the post information according to an extent words included in the text of the provision information are included in the post information;
remove, as noise, at least feeling information in the provision information from post information in which the degree of matching of the post information with the provision information is a predetermined ratio or more among pieces of post information acquired by the evaluation apparatus;
evaluate the target object on the basis of post information whose noise has been removed by the noise removing unit;
map an evaluation result of the evaluation of the target object onto a three-dimensional space; and
output the mapped evaluation result to a display device”

as recited in independent Claims 1, 9, 10, and 11.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicant’s process of “an evaluation, noise removal apparatus, method and non-transitory computer readable medium for mapping an evaluation result onto a three-dimensional space, and outputting the mapped evaluation result to a display device” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1 and 3-11 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of:
“calculating a degree of matching between the provision information and the post information according to an extent words included in the text of the provision information are included in the post information;
remove, as noise, at least feeling information in the provision information from post information in which the degree of matching of the post information with the provision information is a predetermined ratio or more among pieces of post information acquired by the evaluation apparatus” (see MPEP  rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application or by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to the apparatus.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1 and 3-11 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623